Appeal from a decree of the Surrogate’s Court, Queens County, which admits to probate as a will an instrument to which there were objections on the ground of (1) failure of proper execution and (2) undue influence; and from an order denying appellants’ motion for reargument. Decree unanimously affirmed, with costs to respondents, payable out of the estate. No opinion. Appeal from the order denying reargument dismissed, without costs. Present — Close, P. J., Hagarty, Carswell, Adel and Aldrich, ,JJ. [See post, p. 862.]